        Case 1:18-cv-04595-ELR Document 1 Filed 10/02/18 Page 1 of 9




                   IN THE UNITED STATES DISTRICT COURT
                       NOTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

SUNKYOO KIM                                         )
                                                    )    CIVIL ACTION
      Plaintiff,                                    )    NO.________________
                                                    )
v.                                                  )
                                                    )
                                                    ) JURY TRIAL DEMANDED
JC KLEEN, INC. and                                  )
JANG W. CHO                                         )
                                                    )
      Defendants.                                   )

                                 COMPLAINT

      COMES NOW Plaintiff, SUNKYOO KIM (“Plaintiff”), by and through his

counsel, Brian Kim of Brian Kim, PC., files this Complaint alleging as follows:

                         NATURE OF THIS ACTION

                                         1.

      This action brought under the Fair Labor Standards Act of 1938 (“FLSA”),

as amended, 29 U.S.C. §201 et seq., in which Plaintiff seeks compensatory and

liquidated damages against Defendants for their failure to pay federally-mandated

overtime wages during Plaintiff’s employment with Defendants.

                                    PARTIES

                                         2.

                                     Page	1	of	9	
	
            Case 1:18-cv-04595-ELR Document 1 Filed 10/02/18 Page 2 of 9




          Sunkyoo Kim, the named Plaintiff in this action, (“Plaintiff”) is an

individual who resided in the Northern District of Georgia during all relevant

times.

                                             3.

          Defendant Jang W. Cho (“Cho”), an individual, is believed to reside in the

Northern District of Georgia during all relevant times.

                                             4.

          The Defendant Cho is and was at all times relevant to this action, an

“employer” within the meaning of FLSA, 29 U.S.C. § 203(d).

                                             5.

          Defendant Cho controlled Plaintiff’s work schedules and conditions of

employment.

                                             6.

          Defendant Cho determines the rate and method of payment for Plaintiff.

                                             7.

          Defendant Cho is subject to the requirements of the FLSA, 29 U.S.C. § 201,

et seq.

                                             8.


                                         Page	2	of	9	
	
         Case 1:18-cv-04595-ELR Document 1 Filed 10/02/18 Page 3 of 9




      Defendant JC Kleen, Inc. (“JC Kleen”) is a corporation which maintains,

and, at all times relevant hereto, maintained offices in the State of Georgia, and

transacts and has transacted regular, not isolated, acts of business in DeKalb

County, Georgia.

                                          9.

      Defendant JC KLEEN can be served by delivering a copy of summons and

complaint to its registered agent, Defendant Cho, at 6489 Peachtree Industrial

Blvd., Atlanta, GA 30360, as found in the Government Records at Georgia

Secretary of State website.

                                         10.

      Upon information and belief, Defendant JC KLEEN’s annual gross volume

of sales or business is not less than $500,000.

                                         11.

      Defendant JC KLEEN is and was, at all times relevant to this action, an

“employer” within the meaning of FLSA, 29 U.S.C. § 203(d), an “enterprise”

within the meaning of FLSA, 29 U.S.C. § 203(r), and “engaged in commerce”

within the meaning of FLSA, 29 U.S.C. § 203(s)(1), 206, and 207.

                                         12.


                                      Page	3	of	9	
	
         Case 1:18-cv-04595-ELR Document 1 Filed 10/02/18 Page 4 of 9




      Defendant JC KLEEN is subject to the requirements of the FLSA, 29 U.S.C.

§ 201, et seq.

                                        13.

      At all times relevant to this action, Defendant JC KLEEN oversaw and had

the responsibility for maintaining employment records of Plaintiff.

                                        14.

      At all times relevant to this action, Defendant Cho oversaw and had the

responsibility for maintaining employment records of Plaintiff.

                                   Jurisdiction

                                        15.

      Jurisdiction over this action is conferred on this Court by section 216(b) of

the FLSA, 29 U.S.C. §216(b) as well as 28 U.S.C. §1331.

                                      Venue

                                        16.

      Venue is proper in the Northern District of Georgia in that Defendant JC

Kleen is a resident DeKalb County, Georgia, which is within this judicial District.

                                       Facts

                                        17.




                                     Page	4	of	9	
	
         Case 1:18-cv-04595-ELR Document 1 Filed 10/02/18 Page 5 of 9




      Plaintiff is a former employee of Defendant JC KLEEN and Defendant Cho

(“Defendants”).

                                         18.

      From 2012 to August 2, 2018, Plaintiff was employed by Defendants.

                                         19.

      During relevant time hereto, Defendant Cho was Plaintiff’s direct

supervisor.

                                         20.

      Throughout Plaintiff ’s employment with Defendants, Plaintiff was

employed as a delivery driver, delivering fur, rugs, leather & suede garments to

Defendants’ customers in Georgia and Tennessee.

                                         21.

      Throughout Plaintiff ’s employment with Defendants, Plaintiff’s primary

duty did not include works requiring exercise of discretion and judgment.

                                         22.

      At all times relevant to this action, Plaintiff was non-exempt from the

overtime pay requirements as afforded by the FLSA, 29 U.S.C. §§ 201 et seq.

                                         23.

      When first hired, Plaintiff’s daily rate was $90.00.

                                      Page	5	of	9	
	
         Case 1:18-cv-04595-ELR Document 1 Filed 10/02/18 Page 6 of 9




                                          24.

      In 2015, Plaintiff’s daily rate was increased to $100.00.

                                          25.

      Since 2015, Plaintiff ’s regular hourly rate was $12.50 ($100 divided by 8),

and his overtime rate was $18.75. (Regular rate times 1.5).

                                          26.

      Throughout Plaintiff ’s employment with Defendants, Plaintiff’s

compensation was intended to compensate forty (40) hours of work per week.

                                          27.

      During the relevant time hereto, Plaintiff worked on average fifty two (52)

hours per week for Defendants.

                                          28.

      Defendants failed to provide Plaintiff with one and one-half times his regular

rate of pay for his work in excess of forty hours in a workweek.

                               CLAIM FOR RELIEF

             Violation of FAIR LABOR STANDARD ACT (FLSA)

                                          29.

    Plaintiff re-alleges and incorporates by reference each of the foregoing

paragraphs of its complaint as if set forth fully herein.

                                       Page	6	of	9	
	
         Case 1:18-cv-04595-ELR Document 1 Filed 10/02/18 Page 7 of 9




                                        30.

    Plaintiff was regularly compelled and scheduled to work more than forty hours

per week.

                                        31.

      The Defendants were required in accordance with the FLSA to pay Plaintiff

one and one-half times his regular hourly rate of pay for his overtime work.

                                        32.

      The Defendants failed to pay Plaintiff one and one-half times his regular rate

of pay for each hour worked over forty (40) hours in a week. Instead, Defendants

only paid Plaintiff a fixed wage regardless of the hours worked.

                                        33.

      The Defendants’ unlawful acts, omissions, and practices concerning the

terms, conditions, and provisions of Plaintiff’s employment violate the FLSA.

                                        34.

      As a result of Defendants’ unlawful acts, omissions, and practices, Plaintiff

suffered a loss of wages of an amount to be determined at trial.

                                        35.

                                     Page	7	of	9	
	
         Case 1:18-cv-04595-ELR Document 1 Filed 10/02/18 Page 8 of 9




      Defendants, jointly and severally, owe the Plaintiff overtime pay for his

work performed but not compensated in an amount to be determined, plus

liquidated damages in an equal amount pursuant to 29 U.S.C. §216(b).

                                         36.

      Pursuant to Section 216(b) of the FLSA, Defendants owe Plaintiff jointly

and severally, for reasonable attorney fees.



      WHEREFORE, Plaintiff demands relief as follows:

      1. Instruct the Clerk of Court to issue the Summons that are attached herein;

      2. An order finding that Defendant violated sections 215(a)(2) and 216(b) of

         the FLSA;

      3. Judgment in favor of Plaintiff against Defendants, jointly and severally,

         for unpaid overtime compensation together with liquidated damages;

      4. Pursuant to Section 216(b) of the FLSA, judgment in favor of Plaintiff

         against Defendants, jointly and severally, for reasonable attorney fees;

      5. Judgment in favor of Plaintiff against Defendant, jointly and severally,

         for all taxable and non-taxable costs;




                                      Page	8	of	9	
	
      Case 1:18-cv-04595-ELR Document 1 Filed 10/02/18 Page 9 of 9




    6. Pursuant to the Seventh Amendment to the United States Constitution

       and Rule 38, F.R. Civ. P., TRIAL BY JURY on all claims on which a

       jury is available; AND

    7. Such other, further and different relief as this Court deems appropriate.



    This 30th day of September, 2018.

                                                  Brian Kim, PC

                                                  By: /s/ Brian G. Kim
                                                  Brian G Kim
                                                  Georgia. Bar No. 479330
    1815 Satellite Blvd. #303
    Duluth, GA 30097
    Telephone: 678.878.4200
    Facsimile: 404.878.4208
    E-Mail: brian@leonandkim.com




                                   Page	9	of	9	
	
